DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	The Amendment filed 9/22/22 has been entered. Claims 5-10 remain withdrawn.
Claim(s) 1-4 are under examination.  
	Applicant’s amendments have rendered the previous interpretation under 35 USC 112(f) from the previous Office Action mailed on 6/22/22 moot by removing the equivalent of a means-plus-function claim limitation. 
	Applicant’s amendments have rendered the previous rejections under 35 USC 112(a) and 112(b) from the previous Office Action mailed on 6/22/22 moot by removing the previously presented language at issue.  However, the claim amendment has necessitated new grounds for rejection under 35 USC 112(a) and (b), based on new claim language presented.
Claim Objections
Claim 3 is objected to because of the following informalities:  In claim 3, the phrase “wherein the electronically displayed output is sent to a support team member …” should be amended to read “wherein the processing unit is further configured to send the electronically displayed result .  Appropriate correction is required.
Specification Objection
The attempt to incorporate subject matter into this application by reference in stating “All structural and functional equivalents to the elements of the various aspects described throughout this disclosure that are known or later come to be known to those of ordinary skill in the art are expressly incorporated herein by reference and are intended to be encompassed by the claims” is ineffective because the incorporation by reference is not a proper incorporation by reference of either essential or nonessential material under Rule 1.57 ( "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference; Other material ("Nonessential material") may be incorporated by reference to U.S. patents, U.S. patent application publications, foreign patents, foreign published applications, prior and concurrently filed commonly owned U.S. applications, or non-patent publications).  Rather, the incorporation by reference is a boundless incorporation of material past, present and future, and does not refer to even a single referenced material or supply a copy of said reference in the filed application.  
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
35 USC 112(b)
Claim(s) 2 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 2 recite(s) the limitation "machine learning run-time engine" in the context of “a machine learning run-time engine connected to the processing unit, wherein the processing unit is configured to operate the machine learning run-time engine to determine whether the analyzed transmitted recorded button press signals show a deviation from a stored known behavior of the special needs individual; and generate the automated prognosis based on the deviation from the stored known behavior”.  The term "machine learning run-time engine" renders the claim indefinite, as this term is an ambiguous term with no plain and ordinary meaning, nor is it defined by either the claim or written description with sufficient specificity.  Rather, both the claim and written description merely refer to this term by name alone (for example, see par. 0025-0026).  Although the concept of machine learning is generically related to the use and development of computer systems that are able to learn and adapt without following explicit instructions, the claims and written description are silent as to what constitutes a machine learning run-time engine or how the function of whether the analyzed transmitted recorded button press signals show a deviation from a stored known behavior of the special needs individual; and generate the automated prognosis based on the deviation from the stored known behavior is achieved by said machine learning run-time engine.  Applicant’s argument filed 9/22/22 (stating that In machine based learning, for example, unsupervised learning, a batch of data is provided to the black box section of the machine learning module, and tasks such as classification or identification are carried out without specific instruction) further supports the argument that the claimed machine learning run-time engine and the corresponding functions recited in claim 2 amount to a black box where data is input and a result is output, without any detail how the data input results in the data output.  One of ordinary skill in the art would not be able to ascertain the metes and bounds of the claimed invention based on this unbounded nature of the claimed terms.  Thus, claim 2 is indefinite.

35 USC 112(a)
Claim(s) 2 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim(s) 2 recite(s) the limitation "machine learning run-time engine" in the context of “a machine learning run-time engine connected to the processing unit, wherein the processing unit is configured to operate the machine learning run-time engine to determine whether the analyzed transmitted recorded button press signals show a deviation from a stored known behavior of the special needs individual; and generate the automated prognosis based on the deviation from the stored known behavior”.  The term “machine learning run-time engine" renders the claim indefinite, as this term is an ambiguous term with no plain and ordinary meaning, nor is it defined by either the claim or written description with sufficient specificity.  Rather, both the claim and written description merely refer to this term by name alone (for example, see par. 0025-0026).  Although the concept of machine learning is generically related to the use and development of computer systems that are able to learn and adapt without following explicit instructions, the claims and written description are silent as to what constitutes a machine learning run-time engine or how the function of whether the analyzed transmitted recorded button press signals show a deviation from a stored known behavior of the special needs individual; and generate the automated prognosis based on the deviation from the stored known behavior is achieved by said machine learning run-time engine.  Applicant’s argument filed 9/22/22 (stating that In machine based learning, for example, unsupervised learning, a batch of data is provided to the black box section of the machine learning module, and tasks such as classification or identification are carried out without specific instruction) further supports the argument that the claimed machine learning run-time engine and the corresponding functions recited in claim 2 amount to a black box where data is input and a result is output, without any detail how the data input results in the data output.  The written description fails to provide any detail defining what constitutes said machine learning run-time engine, nor how said machine learning run-time engine is used to make the claimed determination in claim 2.  Additionally, the written description is silent as to how an automated prognosis is generated based on the deviation from the stored known behavior, which like the previous determining step, is merely identified in a result-based manner in the claim and written description, and thus amounting to an undefined black box performing the operation. Thus, one of ordinary skill in the art would not reasonably conclude the Applicant had possession of the claimed invention recited in claim 2 at the time of filing.  Therefore, the written description requirement is not met.

Allowable Subject Matter
Claim 1 and 4 are allowed.  Claims 2 and 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and 112(a) and claim objections, respectively, set forth in this Office action.  
Additionally, claim and specification objections remain pending as set forth above.  
Additionally, claims 5-10 are currently withdrawn.  
RESPONSE TO ARGUMENTS

Specification Objections
	Applicant’s response filed 9/22/22 does not include any amendments to the specification or arguments addressing the previously set forth specification objections.  The specification objections are maintained.
35 USC 112 – Rejections
	In response to Applicant's argument filed 9/22/22 (that Since machine learning is being used, an exact algorithm is unnecessary because the machine learning algorithm evolves as more behavioral data is provided to the machine learning engine, as is the nature of machine based learning. In machine based learning, for example, unsupervised learning, a batch of data is provided to the black box section of the machine learning module, and tasks such as classification or identification are carried out without specific instruction. Respectfully, withdrawal of the rejection is requested), Examiner respectfully disagrees.  First, Applicant’s argument is not commensurate in scope with the claimed invention, which does not require a machine learning algorithm.  The term that is claimed, a “machine learning run-time engine” is an ambiguous term which is neither defined with any specificity either in the claims or written description as originally filed.  The term itself does not have a plain and ordinary meaning and at best is generically related to the use and development of computer systems that are able to learn and adapt without following explicit instructions.  Neither the claims nor the written description provides any further definition beyond identifying a “machine learning run time engine 170” by name alone.  Furthermore, contrary to Applicant’s statement defining machine learning as unsupervised learning, a batch of data is provided to the black box section of the machine learning module, and tasks such as classification or identification are carried out without specific instruction, the application as originally does not support this narrow interpretation which again only refers to the term ““machine learning run time engine 170” by name alone.  Thus, Applicant’s definition amounts to Attorney argument only, and is not further limiting with respect to the claimed limitations.  Applicant’s statement defining the machine learning as a “black box” actually supports the indefinite rejection that the term is unbounded.  Therefore, Applicant’s arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715